Citation Nr: 1121597	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a back disability with sciatic nerve pain.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel












INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for a back disability with sciatic nerve pain. 

The Board notes that in a statement received in February 2009, the Veteran expressed a desire to have an accredited representative assist him with his appeal.  Accordingly, the RO sent the Veteran an April 2009 letter informing him that he could choose a representative from an attached list of Veterans Service Organizations (VSO's) and then fill out an enclosed form appointing the VSO as his representative (VA Form 21-22).  He was instructed to send the form directly to the VSO he chose or return it to the RO.  The Veteran did not respond to this letter or fill out the form.  As there is no indication that the Veteran has wished to pursue being represented, the Board will proceed with appellate review. 

In his February 2010 substantive appeal (VA Form 9), the Veteran requested to testify at a hearing before the Board.  However, in statements dated in March 2011, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2010).  The Board will proceed with appellate review. 


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's current back disability had its onset in active military service or is related to a back injury in service. 




CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.




I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, an April 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records showing treatment a Dr. Hoyer submitted by the Veteran are also in the file.  The Board notes that in his September 2008 notice of disagreement (NOD), the Veteran also identified treatment by a Dr. Webb.  The Veteran was sent a letter in March 2009 requesting him to fill out an authorized release form to enable VA to request records from Dr. Webb's office or to submit these records himself.  The Veteran was also requested to identify treatment by any other medical providers.  In a March 2009 statement responding to this letter, the Veteran provided a list of doctors who had treated him since 1972 but indicated that they had either retired or were deceased, and that no records were available.  He did not submit any authorized release forms for these providers.  The Board concludes that further efforts to obtain these private records are not warranted as the Veteran has indicated that such records are no longer available and has not filled out any authorized release forms for these records.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (holding that while VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with VA in developing this evidence).  

The Board notes that in a February 2010 statement the Veteran related that he had been told that all of his service treatment records were destroyed in the fire that occurred at The National Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.  However, the Veteran's service treatment records are in the file and there is no indication that any records are missing.  In this regard, VA requested the Veteran's service treatment records from the NPRC in April 2008 and the NPRC responded that they had been mailed.  The NPRC did not indicate that the records were partially destroyed in the fire or suggest that any could not be located.  The Board also notes that the Veteran had served in the Air Force.  According to the NPRC and the National Archives, the 1973 fire only destroyed records of Air Force personnel who were discharged between September 1947 and January 1964 and whose last names came alphabetically after Hubbard.  The Veteran does not meet this profile and thus his records would not have been destroyed in the fire.  See http://www.archives.gov/st-louis/military-personnel/fire-1973.html.  

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

A VA examination has not been provided in the present case and the Board finds that one is not warranted.  In this regard, the Veteran argues, as will be discussed in more detail below, that he injured his back in service.  However, the Veteran's service treatment records are negative for any mention of a back injury or back symptoms.  Moreover, the March 1971 separation examination and report of medical history likewise do not make mention of any back problems, although they mention other physical problems such as a broken finger.  The Board also notes that the Veteran does not have established combat service and does not allege that his injury occurred under combat conditions.  Thus, his lay statements alone are not necessarily sufficient to show an in-service injury.  38 U.S.C.A. § 1154(b) (2002); see also Bardwell v. Shinseki, 24 Vet App. 36, 39-40 (2010) (holding that the Board need not accept a non-combat veteran's lay statements that any event occurred in service for the purposes of determining whether a VA examination is required; rather this is a finding of fact to be made by the Board after weighing the evidence of record).  The Veteran asserted in his September 2008 NOD and in a March 2010 statement that he denied have any medical problems at separation in order to expedite the process and because he felt intimidated by the official who conducted the separation examination.  However, whether or not this was in fact the case, the Veteran's service treatment records themselves are negative for findings or complaints of back problems or back injuries and thus are in conflict with the statements the Veteran has made in support of the current claim.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  As discussed above, there is no indication, despite the Veteran's assertion to the contrary, that any of the Veteran's service treatment records are missing.  Moreover, and significantly, the Veteran's back was found to be normal at separation on clinical evaluation.  The separation examination constitutes highly probative evidence that the Veteran did not have any residual or chronic disability resulting from any acute injury in service.  

Further, as will be discussed in more detail below, the Board finds that the post-service evidence of record does not establish an in-service injury or a continuity of symptomatology linking the Veteran's current back disability to service.  

Finally, the Veteran's contention that his current back disability is related to an in-service injury by itself is not sufficient to warrant a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination).  

Accordingly, the Board finds that the competent and credible evidence of record does not establish an in-service injury or indicate that the Veteran's current back disability may be related to service.  Thus, the Board finds that a VA examination is not warranted.  See C.F.R. §§ 3.159(c)(4); McLendon, 20 Vet. App. at 83. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Service Connection

The Veteran contends that he is entitled to service connection for a back disability. For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for a back disability may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran contends that his current back disability was caused by an in-service injury in which the Veteran slipped on hydraulic fluid while working on the wing of an aircraft and fell to the ground.  He stated in his March 2008 claim that he was taken to the hospital with back pain, treated with medication, and then released.  In an April 2008 statement, he clarified that he was taken to a dispensary rather than a hospital.  A September 2008 statement reflects that the injury occurred in 1969.  In his March 2008 claim, the Veteran stated that he was later treated for back pain at Kincheloe Air Force Base and was given muscle relaxers for pain.  In a March 2010 statement, the Veteran stated that he subsequently treated himself with over-the-counter medication and did not seek further medical attention during service.  The Veteran asserts that he has continued to have back pain ever since this injury.  The Veteran also stated that at separation he reported having injured his back, but the officer overseeing his discharge told the Veteran that there was no record of this injury and that if the Veteran wanted to pursue the matter his discharge would be delayed.  The Veteran stated that he decided not to report injuring his back as he did not want to delay his discharge. 

The Board has carefully reviewed the Veteran's service treatment records which do not document any injury to the back or fall from an aircraft.  The service treatment records are also negative for any back problems or symptoms, either before or after 1969, when the injury occurred according to the Veteran.   There is no other contemporaneous evidence of a back injury or back problems.  The March 1971 separation examination reflects that the Veteran's back was found to be normal on clinical evaluation.  In the March 1971 report of medical history, the Veteran denied a history of recurring back pain, although he indicated a history of broken bones.  A physician's summary included in the report of medical history states that the Veteran had a history of a fractured finger in service but denied all further pertinent medical history. 

The Board finds that the competent and credible evidence does not establish that a back injury occurred in service as the service treatment records are negative for any back problems or injury and the March 1971 separation examination reflects that the Veteran's back was found to be normal on clinical evaluation.  Moreover, the Veteran denied a history of recurrent back pain and did not report a back injury in the March 1971 report of medical history.  Despite the Veteran's assertions to the contrary, there is simply no indication that service treatment records are missing from the file.  Accordingly, the Board finds that the service treatment records outweigh the Veteran's statements made in support of the current claim that he had residual or chronic back complaints in service resulting from a back injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).

The earliest post-service evidence of back problems are private treatment records from Dr. Hoyer's office dated in 2004 reflecting that the Veteran had a two-day history of sciatic nerve pain.  The Veteran indicated in a May 2004 medical history form that he had been treated for this pain before by a Dr. Nixon in 2003, but did not report any earlier treatment or history of injury. 

As discussed in the VCAA section above, although the Veteran has reported being treated for his back problems by doctors and chiropractors ever since his separation from active service, he has not submitted such evidence or authorized VA to request these records.  He indicated that these records are no longer available. 

Lay statements submitted by the Veteran's family, including his wife and daughters, reflect that the Veteran had always had back problems and that he had related injuring his back in service when he fell from the wing of an airplane.  An April 2008 statement by the Veteran's wife reflects that the Veteran had told her at the beginning of their relationship that he had injured his back in service.  She also stated that the Veteran's back disability had always been present.  The Board notes that the Veteran's March 2008 application for benefits reflects that he had been married to his current wife since 1991.  This indicates that the Veteran's wife has not necessarily known the Veteran ever since he separated from active duty.  Thus, the statements by the Veteran's wife have no more probative value than the Veteran's own statements.  The Board finds that the lay statements submitted by the Veteran's family members, as well as his own statements, are outweighed by the fact that the Veteran's back was found to be normal at separation, there is no evidence of any back problems in the service treatment records, and no medical records showing treatment or complaints of back problems until 2004, which is almost forty years since the Veteran separated from active duty.  

The Veteran also submitted an April 2008 statement presumably authored by Dr. Hoyer, as the Veteran indicated that the statement was from his current chiropractor (the signature itself is illegible).  The statement reflects that the Veteran had received "ongoing treatment for low back pain due to old injury [caused by falling from] an aircraft in 1968."  The doctor further stated that he had x-rays of the Veteran's low back showing evidence of old injuries.  Unfortunately, the Board finds that this statement is not sufficient to show a relationship between the Veteran's current back disability and his period of service.  The x-rays alluded to in this statement are not in the file and the Veteran has not authorized VA to request private treatment records on his behalf, although he was given an opportunity to do so.  Moreover, the only rationale given in support of the doctor's assertion that the Veteran's current back disability is related to service is that the x-rays showed an old injury.  However, this statement is dated over forty years since the Veteran separated from active service in May 1967 and there is no credible evidence showing that an injury was incurred in service, as discussed above.  As already noted, the Veteran's back was found to be normal on clinical evaluation at separation.  As this opinion does not account for this fact, or for the fact that over forty years had passed since separation from active service, the Board finds that it is not supported by an adequate rationale.  In the absence of an adequate rationale, the Board finds that the April 2008 opinion by the Veteran's private doctor has no probative value and thus does not support a finding that the Veteran's current back disability is related to any in-service injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, which includes taking into account pertinent evidence of record, and that a medical opinion is not entitled to any weight if it contains only data and conclusions).  

In view of the foregoing, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's current back disability and his period of service.  The evidence of record does not establish an in-service injury or a continuity of symptomatology after service.  Although the Veteran states that he was treated for back problems soon after separation from active service, no such records have been submitted and the Veteran has not authorized VA to request any such records on his behalf.  Moreover, even assuming that an in-service injury did take place (and the Board does not doubt the Veteran's sincerity), the Veteran's service treatment records and separation examination make no mention of any back problems and indeed show that his back was found to be normal on clinical evaluation.  This evidence weighs against a finding that any symptomatology that might have occurred soon after service was related to an in-service injury.  

Because there is no evidence showing that degenerative arthritis of the back manifested within one year of separation from service, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a back disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a back disability with sciatic nerve pain.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veter
ans Affairs


